UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1965


BENJAMIN YORKE-ARTHUR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 12, 2014                 Decided:   March 28, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Leslie McKay, Assistant Director, Kelly J. Walls,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin Yorke-Arthur, a native and citizen of Ghana,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing      his    appeal     from     the       immigration

judge’s     decision,     which     found      Yorke-Arthur         removable      under

8 U.S.C.    §    1227(a)(1)(C)(i)       (2012)       and   denied    his       motion   to

terminate proceedings.

            Yorke-Arthur argues on appeal that the Board erred in

upholding       the   immigration      judge’s       denial    of    his      motion    to

terminate    proceedings.         He    maintains      that    the    Department        of

Homeland     Security      (“DHS”)       improperly        issued         a    factually

inaccurate Notice to Appear (“NTA”), and that the immigration

judge’s denial of his motion to terminate materially prejudiced

him as he may have qualified for cancellation of removal if

proceedings had been terminated and the DHS had subsequently

issued a new NTA.         Upon review, we uphold the denial of Yorke-

Arthur’s motion to terminate.                 We conclude that the NTA was

valid, despite any alleged factual errors or omissions, and that

no abuse of discretion occurred.               See    Urbina v. Holder, __ F.3d

__, 2014 WL 998324, *2-*3 (4th Cir. Mar. 17, 2014).

            Yorke-Arthur also contends that the immigration judge

abused his discretion in denying a continuance, which Yorke-

Arthur had requested in order to consult with the DHS regarding

its prosecutorial discretion in the case.                     An immigration judge

                                          2
“may    grant    a    continuance       for        good    cause       shown.”      8    C.F.R.

§ 1003.29      (2013).        We     review    the        denial    of    a    motion    for    a

continuance for abuse of discretion.                         Lendo v. Gonzales, 493
F.3d 439, 441 (4th Cir. 2007); Onyeme v. INS, 146 F.3d 227, 231

(4th    Cir.    1998).        We    “must     uphold       the    [immigration       judge]’s

denial of a continuance ‘unless it was made without a rational

explanation, it inexplicably departed from established policies,

or     it   rested     on     an     impermissible           basis,       e.g.,     invidious

discrimination against a particular race or group.’”                               Lendo, 493
F.3d at 441 (quoting Onyeme, 146 F.3d at 231).                             Upon review, we

discern no abuse of discretion in the immigration judge’s denial

of a continuance.

               Accordingly,        we   deny       the    petition       for     review.       We

dispense       with    oral        argument    because           the     facts     and     legal

contentions      are     adequately      presented          in     the   materials       before

this court and argument would not aid the decisional process.



                                                                              PETITION DENIED




                                               3